Title: From Benjamin Franklin to Arthur Lee, 3 May 1779
From: Franklin, Benjamin
To: Lee, Arthur


Sir
Passy may 3 1779.
I did write to the Gentlemen at Nantes concern’d in fitting out the Vessels for America, offering them the Alliance as a Convoy and order’d her to Nantes accordingly. They did not chuse to accept that offer Knowing, as I Supose, her Weakness, but Sail’d for Brest, to go with the french Convoy without waiting her arrival and would probably have been gone long before she could have been fitted for Sea, if contrary Winds had not prevented. I wish your Information were true, that she is mann’d and fit for such Service. It must be from some Person who is unacquainted with the facts, perhaps Mr. ford. I must suppose the Merchants are Satisfied with the Convoy they have put their ships under, as I do not learn that they, have applied for one more suitable. I would readily have sollicited such an Application if I had understood it to be necessary, being equally desirous with you of their arriving safe, and sensible of the Importance of it. But I have not received a line from any of them to any such purpose; and Capitain Landais has assured me, that my supposition of his having Men sufficient to fight his Ship on occasion in going home tho’ not enough to man Prizes on a Cruize, was a great Mistake in my informer. He then wanted 150 men, & I have not Since heard of his having recruited more than 40 with the exchanged Americans from England. Mr. ford may probably be accommodated in the same frigate that will take Mr. Adams. I have the honour to be with great respect Sir Y. m. o. h. S.


P.S. I am glad to hear from you, that supplies necessary for Virginia are shipt.
Honble. Arthur Lee Esq.

